 



Exhibit 10.43
Terms of Retention Payment Program
Approved January 15, 2008
Retention Payment Terms

  •   The participating officer will receive payment of the retention amount
specified for such participant in the first quarter of 2011, provided the
participant remains employed with Huntington through December 31, 2010.     •  
In the event a change-in-control, as defined in Huntington’s forms of Executive
Agreement, occurs prior to December 31, 2010, and the participant remains
employed at the time of the change-in-control, the retention payment will be
vested.

Schedule of Retention Payment Amounts for Executive Officers

          Executive   Retention Payment  
Daniel B. Benhase
  $ 400,000  
Richard A. Cheap
  $ 200,000  
Donald R. Kimble
  $ 400,000  
Mary W. Navarro
  $ 400,000  
Nicholas G. Stanutz
  $ 300,000  

